Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-2006

Marvel v. Prison Ind Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2261




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Marvel v. Prison Ind Inc" (2006). 2006 Decisions. Paper 1151.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1151


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 05-2261
                                      ___________

                                 LARRY D. MARVEL

                                            v.

                    PRISON INDUSTRIES; STANLEY TAYLOR;
                        JOYCE TALLEY; DAVE KAHLILI;
                         ED MOORE; ROBERT SNYDER;
                        PRISON HEALTH SERVICES, INC.;
                  JOHN DOE EMPLOYEE; JANE DOE EMPLOYEE;
                                 ED BOWERS

                                           STANLEY TAYLOR, DAVE KAHLILI;
                                          ED BOWERS; ED MOORE, Appellants
                                      ___________

                    On Appeal from the United States District Court
                            for the District of Delaware

                                 (D.C. No. 99-cv-00113)
                    District Judge: The Honorable Gregory M. Sleet
                                     ___________

                               ARGUED APRIL 26, 2006

          BEFORE: SCIRICA, Chief Judge, and NYGAARD, Circuit Judge.,
                         and YOHN,* District Judge.

                                  (Filed May 5, 2006)
                                      ___________



         *Honorable William H. Yohn, Jr., Senior District Judge for the United States
District Court for the Eastern District of Pennsylvania, sitting by designation.
Richard W. Hubbard, Esq. (Argued)
Department of Justice
820 North French Street
Carvel Office Building
Wilmington, DE 19801
             Counsel for Appellant


David A. Felice, Esq. (Argued)
Cozen & O’Connor
1201 Market Street, Suite 1400
Wilmington, DE 19801
             Counsel for Appellee

                                       ___________

                               OPINION OF THE COURT
                                    ___________

NYGAARD, Circuit Judge.

              The Appellants (various individual state actors associated with the

Delaware Department of Corrections), appeal the denial of their motions for summary

judgment based on qualified immunity. Appellee, a prisoner, filed an action pursuant to

42 U.S.C. Section 1983 asserting that his constitutional rights under the Eighth

Amendment were violated when he was subjected to hazardous working conditions as a

laborer in the Delaware Department of Correction’s auto-body shop. The Appellants

claim they are entitled to qualified immunity. The District Court (Sleet, J.), disagreed and

denied their motions for summary judgment. The State has filed an interlocutory appeal.

Because we lack jurisdiction, we will dismiss.




                                             2
              As an initial matter, we have an independent obligation to consider whether

we have jurisdiction over this appeal. We recently summarized the relevant applicable

law in Walker v. Horn, 286 F.3d 705, 709 (3 rd Cir. 2002). Furthermore, as we discussed

in In re Montgomery County, 215 F.3d 367 (3d Cir.2000), cert. denied, 531 U.S. 1126,

121 S. Ct. 881, 148 L. Ed. 2d 790 (2001), the Supreme Court has given us clear guidance

on the limits of our jurisdiction in these sorts of appeals. For instance, in Johnson v.

Jones, 515 U.S. 304, 115 S. Ct. 2151 (1995), the Court held that when, in the context of

qualified immunity, a District Court rests its denial of summary judgment on the existence

of a genuine issue of fact, we have no jurisdiction. Id. at 307, 115 S. Ct. 2151.

              In its order denying qualified immunity for the State Defendants on the

Eighth Amendment claim, the District Court held:

              Based on the Court’s review of the above cases, the State
              Defendants are incorrect in arguing that compelled (as
              opposed to voluntary) employment is a prerequisite to
              recovery under the Eighth Amendment. Thus, since they
              implicitly concede the remainder of Marvel’s Eighth
              Amendment claim, and since the Court finds that there are
              disputed issues of material fact, even as to the involvement
              (or lack thereof) of defendant Taylor, summary judgment
              will be denied as to Count I.


District Court Opinion at 5-6 (emphasis added).

              In summary, an order denying a motion for summary judgment made by a

public official who claims to be entitled to qualified immunity is appealable where there

are no disputes of fact material to the public official's qualified immunity claim. The

                                              3
District Court’s order, at paragraph 10, clearly bases its decision on disputes of fact and

specifically indicates as such. Hence, an order dismissing this appeal will follow.